Citation Nr: 1215653	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for residuals of a head injury.

In May 2000, March 2002, September 2007, August 2008, and August 2010 the Board denied the claim, with the appellant filing appeals with the United States Court of Appeals for Veterans Claims (Court) following each denial.  

In January 2012, the Court reversed the Board's August 2010 decision and granted entitlement to service connection for residuals of a head injury.


FINDING OF FACT

In January 2012, the United States Court of Appeals for Veterans Claims reversed the Board's August 2010 decision and granted entitlement to service connection for residuals of a head injury.   


CONCLUSION OF LAW

Pursuant to a January 2012 Order of the United States Court of Appeals for Veterans Claims, residuals of a head injury were incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the January 2012 decision of the United States Court of Appeals for Veterans Claims granting entitlement to service connection for residuals of a head injury, there is no need to address whether VA complied with the provisions of the Veterans Claims Assistance Act of 2000.  

In January 2012, the United States Court of Appeals for Veterans Claims reversed the Board's August 2010 decision, and found that residuals of a head injury were incurred in-service.  Decisions of the Court are binding on the Board.  Browder v. Brown, 5 Vet. App. 268, 270 (1993) ("A body subject to the decision of a federal appellate court is without power to do anything which is contrary to either the letter or the spirit of the mandate construed in light of the opinion of the court[.]")  Accordingly, the Board directs the RO to implement the mandate of the Court.

This decision should not be construed as reflecting the opinion of the Board as to what rating and effective date are warranted in this case.  Should the appellant disagree with either or both the initial rating and/or effective date assigned, he has the right to appeal that decision in accordance with 38 U.S.C.A. § 7105 (West 2002).


ORDER

Entitlement to service connection for residuals of a head injury is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


